PER CURIAM.
This is a petition for a writ of certiorari to review an order which denied in part the petitioners’ motions to compel the respondents to produce certain discovery. Petitioners had obtained a loan commitment through the respondents to construct a spa facility and condominium units which included a mortgage on the property. Problems developed between the parties causing a second financial institution which held a first mortgage on the property to refuse to fund a construction loan and to institute mortgage foreclosure proceedings.
Petitioners filed a ten-count complaint against respondents alleging lender liability, including counts for breach of loan commitment, failure to disclose material facts, breach of negotiating in good faith, breach of fiduciary duty, and negligent misrepresentation.
The documents sought by petitioners included respondents’ own appraisal reports as to the value of the property, accounting treatment of Coast Federal’s loan to the prior owner of the property, any discussions Coast Federal had had with a possible purchaser of Coast Federal concerning the petitioners’ loan, and any records of internal audits, outside accounting records, or regulatory agency records of the loan and *28the loan to the prior owner. Petitioners also sought answers to interrogatories and requests for admissions which were in part denied.
Although the respondents provided certain requested discovery, and the trial court ordered respondents to provide additional discovery, the petitioners allege that the trial court departed from the essential requirements of the law in denying the additional discovery sought, thereby causing them irreparable harm throughout the remainder of the proceedings. See Carroll Contracting, Inc. v. Edwards, 528 So.2d 951 (Fla. 5th DCA), review denied, 536 So.2d 243 (Fla.1988).
We do not agree and therefore, deny the petition. In so holding, we note that the petitioners still have other available avenues, which have not been exhausted, to seek the discovery. This decision should not foreclose the petitioners from again seeking this information after further discovery or upon a proper showing of relevancy and necessity. At this juncture, however, it would be premature to pass upon any issues raised here and in the trial court relating to the confidentiality of certain discovery.
Petition for writ of certiorari denied.
LEHAN, A.C.J., and PARKER and PATTERSON, JJ„ concur.